                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   UNITED STATES OF AMERICA,                                   No. CR 14-00306 WHA
                                                                         11
United States District Court




                                                                                             Plaintiff,
                               For the Northern District of California




                                                                         12     v.                                                        ORDER DENYING SECTION
                                                                         13                                                               2255 PETITION
                                                                              LUKE D. BRUGNARA,
                                                                         14                  Defendant.
                                                                         15                                               /

                                                                         16                                          INTRODUCTION
                                                                         17          Defendant, proceeding pro se, moves to vacate, set aside, or correct his sentence under
                                                                         18   Section 2255 of Title 28 of the United States Code. The government opposes. For the reasons
                                                                         19   herein, the defendant’s motion is DENIED.
                                                                         20                                            STATEMENT
                                                                         21          A June 2014 indictment charged defendant Luke Brugnara with mail fraud. Initially,
                                                                         22   Federal Public Defender Brandon LeBlanc represented defendant in this case. But as a result of
                                                                         23   defendant’s statements at a hearing on his violation of the terms of his supervised release,
                                                                         24   Attorney LeBlanc withdrew as counsel because he had become a potential witness (to those
                                                                         25   very statements). Attorney Eric Babcock replaced Attorney LeBlanc and made his appearance
                                                                         26   in July 2014. Also in July 2014, the grand jury returned a superseding indictment charging
                                                                         27   defendant with multiple counts of mail fraud and false declarations before a court (Dkt. Nos. 9,
                                                                         28   23, 42, 50).
                                                                          1          After several continuances to allow Attorney Babock time to effectively prepare, trial
                                                                          2   was set for February 26, 2015. On February 5, however, defendant escaped from the federal
                                                                          3   building where he had been furloughed to meet with Attorney Babcock to prepare for trial.
                                                                          4   Now also a potential witness in this case, Attorney Babcock had to withdraw. Attorney Jeffrey
                                                                          5   Bornstein temporarily replaced Attorney Babcock but due to antagonistic conflicts with
                                                                          6   defendant he withdrew only a week later (Dkt. Nos. 298, 333, 341, 353).
                                                                          7          In March 2015, a grand jury returned a second superceding indictment, this time adding
                                                                          8   additional charges of wire fraud, escape, and contempt. After the Court offered to appoint
                                                                          9   defendant new counsel and continue the trial date, defendant requested a Faretta hearing,
                                                                         10   ultimately electing to proceed to trial pro se and to maintain an April 2015 trial date. Following
                                                                         11   a two-day Faretta hearing, an order found that defendant unequivocally and voluntarily waived
United States District Court
                               For the Northern District of California




                                                                         12   his right to a lawyer and unequivocally and voluntarily exercised his constitutional right to
                                                                         13   represent himself. The order concluded that defendant understood the consequences of his
                                                                         14   decision and was mentally competent to make the decision. Even so, the undersigned judge
                                                                         15   appointed two CJA attorneys, Attorney James Stevens and Attorney Richard Tamor, to serve as
                                                                         16   advisory counsel (Dkt. Nos. 348, 366, 377, 387, 390).
                                                                         17          Trial began on April 27, 2015. After a twelve-day trial, a jury convicted defendant of
                                                                         18   two counts of wire fraud, one count of mail fraud, one count of false declarations before a court,
                                                                         19   one count of escape, and one count of contempt (but acquitted on two counts of wire fraud and
                                                                         20   one count of false declarations before a court). The Court later sentenced defendant to 84
                                                                         21   months imprisonment (Dkt. Nos. 631, 791).
                                                                         22          After trial, at defendant’s request, an order appointed Attorneys George Boisseau and
                                                                         23   Dena Young to represent defendant for the remainder of the case and for all purposes. When
                                                                         24   defendant later requested to again proceed pro se, an order held that defendant had forfeited his
                                                                         25   right to represent himself as a result of his misconduct (Dkt. Nos. 636, 639, 684).
                                                                         26          After a further order denied defendant’s motions for a judgment of acquittal and for a
                                                                         27   new trial, defendant (through counsel) timely filed a notice of appeal. Our court of appeals
                                                                         28   affirmed the judgment. Defendant, again proceeding pro so, now moves to vacate his


                                                                                                                               2
                                                                          1   conviction and judgment (Dkt. Nos. 694, 695, 792). This order follows full briefing as well as
                                                                          2   several addendums and supplements filed by defendant.
                                                                          3                                              ANALYSIS
                                                                          4          A federal prisoner making a collateral attack against the validity of his or her conviction
                                                                          5   or sentence must do so by filing a motion to vacate, set aside or correct the sentence pursuant to
                                                                          6   28 U.S.C. § 2255, filed in the court which imposed the sentence. Tripati v. Henman, 843 F.2d
                                                                          7   1160, 1162 (9th Cir. 1988). Under Section 2255, the federal sentencing court may grant relief if
                                                                          8   it concludes that a prisoner in custody was sentenced in violation of the Constitution or laws of
                                                                          9   the United States. United States v. Barron, 172 F.3d 1153, 1157 (9th Cir. 1999). To warrant
                                                                         10   relief, defendant must demonstrate the existence of an error of constitutional magnitude which
                                                                         11   had a substantial and injurious influence on the jury’s verdict. Brecht v. Abrahamson, 507 U.S.
United States District Court
                               For the Northern District of California




                                                                         12   619, 637 (1993). Here, defendant’s petition raises claims of ineffective assistance of counsel
                                                                         13   and actual innocence.
                                                                         14          1.      INEFFECTIVE ASSISTANCE OF COUNSEL.
                                                                         15          To establish ineffective assistance of counsel, a defendant must show: (1) counsel’s
                                                                         16   performance was deficient under the standards of reasonable lawyering, i.e., it “fell below an
                                                                         17   objective standard of reasonableness,” and (2) “there is a reasonable probability that, but for
                                                                         18   counsel’s unprofessional errors, the result of the proceeding would have been different.”
                                                                         19   Strickland v. Washington, 466 U.S. 668, 687–88, 694 (1984).
                                                                         20          As to the first prong, there is a “strong presumption that counsel’s performance [fell]
                                                                         21   within the wide range of professional assistance.” Kimmelman v. Morrison, 477 U.S. 365, 381
                                                                         22   (1986). Performance will fall outside the range of acceptable professional assistance if it falls
                                                                         23   below “an objective standard of reasonableness,” as determined by the prevailing professional
                                                                         24   norms. Strickland, 466 U.S. at 687–88. To prove prejudice under the second prong, a
                                                                         25   “reasonable probability” is considered to be a probability sufficient to undermine confidence in
                                                                         26   the outcome. Id. at 694. Where possible, the Supreme Court has recommended analysis of
                                                                         27   ineffective assistance of counsel claims based on the second prong, stating “[t]he object of an
                                                                         28   ineffectiveness claim is not to grade counsel’s performance. If it is easier to dispose of an


                                                                                                                               3
                                                                          1   ineffectiveness claim on the ground of lack of sufficient prejudice, which we expect will often
                                                                          2   be so, that course should be followed.” Id. at 697.
                                                                          3                  A.      Attorney Babcock.
                                                                          4          Defendant raises several complaints regarding Attorney Babcock’s representation during
                                                                          5   pretrial proceedings. His claim that Attorney Babcock “greenlighted” defendant’s escape from
                                                                          6   the federal building is “palpably incredible.” See United States v. Withers, 638 F.3d 1055, 1063
                                                                          7   (9th Cir. 2011). The security video showed Attorney Babcock did no such thing. Defendant
                                                                          8   has lied so many times in these proceedings that wild accusations like this litter the record.
                                                                          9   Regardless, defendant’s claim is irrelevant to whether or not he received effective assistance of
                                                                         10   counsel during the trial and instead concerns factual circumstances of the offense which
                                                                         11   defendant declined to address at trial.
United States District Court
                               For the Northern District of California




                                                                         12          Defendant’s remaining claims as to Attorney Babcock’s representation — that he failed
                                                                         13   to adequately prepare for trial or subpoena trial witnesses, did not meet with defendant often
                                                                         14   enough and declined his calls, and filed “unusual” pretrial motions — all fail because defendant
                                                                         15   cannot demonstrate a reasonable probability that the outcome would have been different but for
                                                                         16   counsel’s allegedly deficient performance. Moreover, after Attorney Babcock had to withdraw
                                                                         17   as a potential witness to defendant’s escape from the federal building, defendant chose to
                                                                         18   proceed to trial pro se, declining the appointment of experienced counsel and demanding an
                                                                         19   almost immediate trial. Having elected to represent himself at trial and proceed with the next-
                                                                         20   available trial date, he cannot now claim prejudice from errors in Attorney Babcock’s pre-trial
                                                                         21   representation. To do so would allow defendant to impermissibly seek reversal of his
                                                                         22   conviction based on his own errors. See Faretta v. California, 422 U.S. 806, 834 (1975).
                                                                         23                  B.      Attorneys Boisseau and Young.
                                                                         24          Defendant also raises ineffective assistance of counsel claims as to his post-trial and
                                                                         25   appellate representation. First, defendant claims that Attorney Boisseau’s representation during
                                                                         26   post-trial proceedings and sentencing was ineffective because he failed to “obtain post-trial
                                                                         27   proof that the ‘art’ in Brugnara’s case was indeed worthless forgeries” or otherwise make
                                                                         28   arguments as to the value of the artwork, instead focusing on claims that defendant was


                                                                                                                               4
                                                                          1   mentally ill. Defendant’s argument that Attorney Boisseau failed to address the value of the
                                                                          2   artwork is demonstrably false. Attorney Boisseau repeatedly argued in post-trial filings and at
                                                                          3   sentencing that the art lacked value. As just one example, in defendant’s supplemental briefing
                                                                          4   in support of his motion for a new trial, Attorney Boisseau requested “a new trial based on
                                                                          5   ‘new’ evidence previously undiscovered by the defense which shows that most the artwork in
                                                                          6   question in this case is virtually worthless, probably ‘fake,’ and certainly worth far less than the
                                                                          7   $11 million price tag put on it by the ‘victims’” (Dkt. No. 731 at 1). With respect to sentencing,
                                                                          8   on multiple occasions Attorney Boisseau addressed the authenticity and value of the artwork at
                                                                          9   issue (Dkt. Nos. 733, 739, 748, 751).
                                                                         10          Second, although unclear, defendant appears to argue that his appellate counsel was
                                                                         11   ineffective for failing to argue that his Sentencing Guideline range was incorrectly calculated
United States District Court
                               For the Northern District of California




                                                                         12   based on a “CONDITIONAL valuation of an appraisal.” Not so. The Court held an evidentiary
                                                                         13   hearing regarding the value of the art and fully considered a wealth of information on the
                                                                         14   subject. To the extent Attorneys Boisseau and Young did not advance the argument now
                                                                         15   asserted by defendant, it was not prejudicial.
                                                                         16          Third, defendant claims that Attorney Boisseau was ineffective because he failed to
                                                                         17   argue, based on United States v. Wynder, 659 Fed. App’x 761 (5th Cir. 2016), that the summary
                                                                         18   contempt citations imposed on defendant should be reversed because defendant did not have the
                                                                         19   “opportunity to explain/allocute why the incident occurred.” This argument is meritless. Even
                                                                         20   if defendant’s interpretation of Wynder (which is non-binding) accurately reflected the law in
                                                                         21   this circuit, defendant received innumerable warnings and admonitions regarding his conduct.
                                                                         22          Fourth, defendant argues that his counsel should have argued that he “did NOT commit
                                                                         23   fraud.” But Attorneys Boisseau and Young did raise this argument. Following trial, Attorney
                                                                         24   Boisseau moved for a judgment of acquittal on the wire fraud counts and specifically argued
                                                                         25   that the initial contact between the parties was made by Rose Long (Dkt. No. 694). On appeal,
                                                                         26   Attorney Young again argued that there was insufficient evidence to support defendant’s fraud
                                                                         27   convictions. To the extent Attorneys Boisseau and Young did not raise any of the specific
                                                                         28   arguments regarding innocence that defendant lists on his petition, it was not prejudicial.


                                                                                                                                5
                                                                          1            Defendant’s remaining claims — that Attorneys Boisseau and Young failed to argue that
                                                                          2   (a) the contempt citations resulted from “total confusion” following personnel at the county jail
                                                                          3   putting defendant’s legal materials into bags when they moved him to a different facility, (b) a
                                                                          4   juror lied by failing to disclose a prior arrest and therefore was impartial, (c) the artwork at issue
                                                                          5   was worth less than $5,000, (d) defendant’s motions for a “mistrial/continuance” in May 2015
                                                                          6   were denied, (e) our court of appeals incorrectly found that defendant “did not seek valuation of
                                                                          7   the art until after trial,” (f) the Court erroneously denied defendant’s request for certain Rule
                                                                          8   17(c) subpoenas, and (g) the undersigned judge should have been recused from defendant’s case
                                                                          9   — also fail. These claims are either flatly contradicted by the record or there is no reasonable
                                                                         10   probability that the outcome would have been different but for counsel’s allegedly deficient
                                                                         11   performance.
United States District Court
                               For the Northern District of California




                                                                         12            2.     ACTUAL INNOCENCE.
                                                                         13            Defendant claims that he is innocent and did not commit fraud. Although a claim of
                                                                         14   actual innocence is cognizable under Section 2255, a defendant must “affirmatively prove that
                                                                         15   he is probably innocent” Carriger v. Stewart, 132 F.3d 463, 476 (9th Cir. 1997). The evidence
                                                                         16   of defendant’s guilt remains overwhelming. As was affirmed by our court of appeals, sufficient
                                                                         17   evidence supported defendant’s convictions for wire fraud and mail fraud. United States v.
                                                                         18   Brugnara, 856 F.3d 1198, 1208 (9th Cir. 2017). Nothing in defendant’s current motion
                                                                         19   “affirmatively prove[s]” otherwise.
                                                                         20            3.     REMAINING CLAIMS.
                                                                         21            Defendant has filed several addendums and supplements to his Section 2255 petition. In
                                                                         22   these filings, defendant alleges that the Bureau of Prisons (“BOP”) has wrongfully revoked his
                                                                         23   good-time and RDAP credits after a disciplinary infraction and transferred him to a facility in
                                                                         24   Texas in retaliation for this petition. Defendant also claims that he has been mistreated by BOP
                                                                         25   staff.
                                                                         26            An earlier order already denied defendant’s request to transfer him from his current BOP
                                                                         27   facility. As that order explained, the BOP has the discretion to place an inmate into “any
                                                                         28   available penal or correctional facility that meets minimum standards of health and habitability


                                                                                                                                6
                                                                          1   established by the Bureau.” 18 U.S.C. § 3621(b). The district court therefore does not have
                                                                          2   jurisdiction to select where defendant’s sentence will be served. Similarly, defendant’s claim
                                                                          3   that he was wrongfully expelled from RDAP, as well as his request for reinstatement into
                                                                          4   RDAP and for a twelve-month reduction in his sentence, are matters properly left to the BOP’s
                                                                          5   discretion. Reeb v. Thomas, 636 F.3d 1224, 1227 (9th Cir. 2011).
                                                                          6          With respect to defendant’s claims regarding his good time credits, “[h]abeas corpus
                                                                          7   jurisdiction is available under 28 U.S.C. section 2241 for a prisoner’s claims that he has been
                                                                          8   denied good time credits without due process of law.” Bostic v. Carlson, 884 F.2d 1267, 1269
                                                                          9   (9th Cir. 1989) (citation omitted). Here, however, defendant has not alleged facts or submitted
                                                                         10   evidence pointing to a real possibility of constitutional error. The mere fact that defendant
                                                                         11   claims to be innocent of the disciplinary infraction is not a sufficient basis on which to claim
United States District Court
                               For the Northern District of California




                                                                         12   entitlement to habeas relief. Moreover, a civil rights action, not the instant habeas petition, is
                                                                         13   “the proper method of challenging conditions of confinement.” Badea v. Cox, 931 F.2d 573,
                                                                         14   574 (9th Cir. 1991) (internal citations omitted).
                                                                         15                                            CONCLUSION
                                                                         16          For the reasons stated above, defendant’s Section 2255 motion is DENIED. Defendant’s
                                                                         17   requests for an evidentiary hearing and for the issuance of Rule 17 subpoenas are also DENIED.
                                                                         18   Rule 11(a) of the Rules Governing Section 2255 Proceedings require a district court to rule on
                                                                         19   whether a petitioner is entitled to a certificate of appealability in the same order in which the
                                                                         20   petition is denied. Defendant has failed to make a substantial showing that his claims amounted
                                                                         21   to a denial of his constitutional rights or demonstrate that a reasonable jurist would find the
                                                                         22   denial of his claim debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000).
                                                                         23   Consequently, no certificate of appealability is warranted in this case.
                                                                         24          IT IS SO ORDERED.
                                                                         25
                                                                         26   Dated: December 20, 2018.
                                                                                                                                      WILLIAM ALSUP
                                                                         27                                                           UNITED STATES DISTRICT JUDGE
                                                                         28


                                                                                                                                  7
